             Case 5:20-cv-00529 Document 1 Filed 04/29/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MELISSA CHECKOVAGE,                           §
JANA HERRERA and                              §
NELIA MCNEAL                                  §
                                              §
               Plaintiffs,                    §
                                              §      CIVIL ACTION NO. 5:20-CV-00529
VS.                                           §
                                              §
BANDERA CENTRAL                               §
APPRAISAL DISTRICT                            §
                                              §
            Defendant.                        §
__________________________________            §

                     NOTICE OF FILING PETITION FOR REMOVAL

TO:    Mr. Stephan B. Rogers
       Mr. Ross S. Elliott
       Rogers & Moore, PLLC
       309 Water Street, Suite 201
       Boerne, TX 78006
       Email: steve@rogersmoorelaw.com
              ross@rogersmoorelaw.com

       Mr. Brian Moffatt
       Moffatt Law Group
       309 Water Street, Suite 201
       Boerne, TX 78006
       Email: btmoffatt@moffattlawgroup.com

       Please take notice that a verified petition for removal of the above styled and numbered

cause from the 198th Judicial District Court of Bandera County, Texas to the United States

District Court for the Western District of Texas, San Antonio Division was duly filed this date, in

the United States District Court for the Western District of Texas. Copies of such petition for

removal are attached hereto. You are advised that the Defendant herein, upon the filing of the

petition for removal and a copy of the petition with the Clerk of this Court will have affected this

removal in accordance with 28 U.S.C. 1441(e).
                 Case 5:20-cv-00529 Document 1 Filed 04/29/20 Page 2 of 2




                                                 Respectfully submitted,

                                                 LAW OFFICES OF CHARLES S. FRIGERIO
                                                 A Professional Corporation
                                                 Riverview Towers
                                                 111 Soledad, Suite 840
                                                 San Antonio, Texas 78205
                                                 (210) 271-7877
                                                 (210) 271-0602 Telefax
                                                 Email: frigeriolaw1995@sbcglobal.net

                                                 BY: //s// Charles S. Frigerio
                                                        CHARLES S. FRIGERIO
                                                        SBN: 07477500

                                                      HECTOR X. SAENZ
                                                      SBN: 17514850
                                                 ATTORNEYS FOR DEFENDANT
                                                 BANDERA CENTRAL APPRAISAL DISTRICT


                                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Defendant
Bandera Central Appraisal District’s Notice of Removal has been electronically filed on April
29, 2019 via filed via CM/ECF has been forwarded by electronic mail to the ECF Participant:

Mr. Stephan B. Rogers
Mr. Ross S. Elliott
Rogers & Moore, PLLC
309 Water Street, Suite 201
Boerne, TX 78006
Email: steve@rogersmoorelaw.com
       ross@rogersmoorelaw.com

Mr. Brian Moffatt
Moffatt Law Group
309 Water Street, Suite 201
Boerne, TX 78006
Email: btmoffatt@moffattlawgroup.com


                                                          //s// Charles S. Frigerio
                                                          CHARLES S. FRIGERIO



Melissa Checkovage, et al v. Bandera Central Appraisal District                       Civil Action No. 5:20-cv-00529
Defendant Bandera Central Appraisal District’s Notice of Removal                                            Page 2
